 


109 HCON 369 IH: Expressing the support of Congress for the 
U.S. House of Representatives
2006-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. CON. RES. 369 
IN THE HOUSE OF REPRESENTATIVES 
 
March 29, 2006 
Mrs. Musgrave (for herself and Mr. Tancredo) submitted the following concurrent resolution; which was referred to the Committee on Agriculture, and in addition to the Committees on Energy and Commerce and Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
CONCURRENT RESOLUTION 
Expressing the support of Congress for the 25 x ’25 initiative, which envisions that farm, forestry, and ranch lands in the United States will provide by 2025 at least 25 percent of the energy consumed in the United States, and, in furtherance of the 25 x ’25 initiative, promoting the increased production of renewable energy by the forestry and agricultural communities. 
 
 
Whereas having an affordable, reliable, and plentiful energy supply is critical to the United States economy, including the agricultural sector and domestic and international food production and distribution; 
Whereas current and future risks to United States energy security are mounting at the same time as domestic and international demands for energy resources are growing exponentially; 
Whereas the United States has tremendous renewable energy resources, including wind power, biofuels, biomass, methane digesters, ethanol, and solar; 
Whereas the development of a broad spectrum of renewable energy resources would benefit the environment and provide a direct economic benefit to American farmers and ranchers and rural communities; 
Whereas American farmers and ranchers and rural communities would experience multiple benefits from an increased participation in the development and use of renewable energy resources, including establishing additional markets for agricultural commodities, increasing farm income, creating value-added uses for crops, livestock, and their byproducts, improving productive use of marginal lands, resolving air, water, and soil quality problems that may arise from agricultural operations, improving wildlife habitat, and creating new employment opportunities; 
Whereas solar and wind energy can be captured on the vast land areas managed by American farmers and ranchers, and technology and production capabilities allow American farmers and ranchers to play a major role in ensuring a fully sustainable United States energy system; 
Whereas American agriculture is well positioned to play an expanded role in the development and implementation of new energy solutions and, with appropriate technological innovation, incentives, and investments, American farms and ranches can become the factories that produce a new generation of fuels to help meet United States energy needs; 
Whereas the 25 by ’25 initiative envisions American farm, ranch, and forest lands producing by 2025 at least 25 percent of the energy consumed in the United States, while continuing to produce abundant, safe, and affordable food and fiber; and 
Whereas the role of farmers and ranchers as an energy producer will have a positive effect on national security and trade imbalances, and will serve as a catalyst for rural development in the United States: Now, therefore, be it 
 
That Congress endorses the 25 by ’25 initiative, which envisions that farm, ranch, and forestry lands in the United States will provide by 2025 at least 25 percent of the energy consumed in the United States while continuing to produce abundant, safe, and affordable food and fiber, and, in furtherance of the 25 x ’25 initiative, commits to working collaboratively with leaders of the agricultural and forestry communities to promote the increased production of renewable energy by the agricultural and forestry communities.  
 
